** Summary ** CHANGES IN AMOUNT OF RETIRED FIREMAN'S PENSION "Maximum base salary" as used in 11 O.S. 389 [11-389] (1971) constitutes the top pay step in the current pay program or Step "F"; Any increase or decrease in the top pay step or in the event a higher step is established such as Step "G" would result in an increase or decrease of a retired fireman's pension pursuant to the requirements of 11 O.S. 389 [11-389] (1971).  The Attorney General has considered your opinion request wherein you ask the following questions: "1. Do the provisions of Title 11 O.S. 389 [11-389], as amended, require increases or decreases be granted to retired firemen of the City of Oklahoma City to be based upon the top step or currently Step 'F' of the Oklahoma City Pay-Step Program?" "2. Should prospective or future increases to retired personnel be granted, based upon any increase in the salary under Step 'F' or in the event higher steps such as 'G' should be installed in the Oklahoma City Pay-Step Program?" Attorney General Opinion No. 71-141 (April 8, 1971) provides as follows: "Title 11 O.S. 541 [11-541](q) (1970) requires the payment of one third of the 'F' step ($677.00) or whatever the maximum salary authorized may be as the minimum pension of retired police officers; "Most assuredly, if a future pay increase is established as an additional pay category, such would be relevant to the then current minimum pension." Title 11 O.S. 389 [11-389] (1971) provides in part as follows: ". . . Any person receiving a pension . . . shall have his pension, or his widow's pension as the case may be, increased or decreased by one-half of all increases or decreases which, after the effective date of this Act shall occur in the base salary of the regular firemen in the city or town from which said person is receiving a pension;" (Emphasis added) A "regular fireman" is further defined by Section 389 as "a salaried fireman who has reached his in a minimum base salary as a 'private' in his department excluding longevity and merit increases, and has been promoted to a position of rank." Such language is generally similar to the provisions of 11 O.S. 541 [11-541](q) (1971) and accordingly, Opinion No. 71-141 is controlling in answering your questions.  Therefore, it is the opinion of the Attorney General that your questions be answered in the affirmative.  (1) "Maximum base salary" as used in 11 O.S. 389 [11-389] (1971) constitutes the top pay step in the current pay program or Step "F"; (2) Any increase or decrease in the top pay step or in the event a higher step is established, such as Step "G", would result in an increase or decrease of a retired fireman's pension pursuant to the requirements of 11 O.S. 389 [11-389] (1971). (Larry L. French)